DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2017/0339721 to Mukherjee et al. (hereinafter “Mukherjeee”)) does not disclose, with respect to claim 1, performing, for a first cell of the plurality of cells, a first type of listen-before-talk (LBT) procedure associated with a first duration; performing, for a second cell of the plurality of cells, a second type of LBT procedure associated with a second duration shorter than the first duration, wherein the second cell is different from the first cell; and based on the first type of LBT procedure indicating a clear channel for the first cell and the second type of LBT procedure indicating a clear channel for the second cell, transmitting a transport block via the second cell as claimed.  Rather, Mukherjee teaches performing LBT procedure (step 1602 in Figure 16).  The same reasoning applies to claims 16 and 31 mutatis mutandis.  Accordingly, claims 1-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414